DENY; and Opinion Filed August 22, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00965-CV

              IN RE BETTIE PRIESTER AND JOHN PRIESTER, JR., Relators

                  Original Proceeding from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-04751-2014

                             MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Lang and Justice Brown
                                    Opinion by Justice Brown
         This case involves a Rule 736 expedited foreclosure action. TEX. R. CIV. P. 736. In this

petition for writ of mandamus, relators complain that the trial court has not signed a proposed

order vacating that court’s prior order granting expedited foreclosure on relators’ property.

Relators ask this Court to order the trial court to sign an order vacating the expedited foreclosure

order.

         This original proceeding is now moot, however, because the trial court has acted on

relators’ motion to vacate the expedited foreclosure order by signing an order denying the motion

to vacate on August 11, 2016, and relators have not sought review of the August 11, 2016 order.
      Accordingly, we DENY the petition as moot.




                                                /s/ Ada E. Brown
                                                ADA E. BROWN
                                                JUSTICE



160965F.P05




                                          –2–